DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/21 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Militech [US 9169983].
As to claim 16, Militech discloses an overhead light fixture for mounting to a canopy [10, figure 2], comprising: a driver assembly [30, 40, 32, figure 4], comprising: a housing having a base portion [30 and 40, figure 4] and a sleeve portion [32] extending therefrom; and a driver [26] mounted in the sleeve portion such that the driver is removable through the base portion [see figure 4]; a light-emitting assembly [28] disposed below the driver assembly and detachably secured to the base portion of the driver assembly, the light-emitting assembly having a lens configured for downward and lateral emission of light from a light source of the light-emitting assembly [50, figure 6]; and a bezel peripherally surrounding the lens and controlling a degree of the lateral emission of the light from the light fixture [this is the bottom surface as shown in figure 2 between each LED and lens 28].
As to claim 20, Militech discloses the overhead light fixture of claim 16, wherein the driver is removable through the base portion when the light-emitting assembly is detached from the base portion [see figure 4].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Militech [US 9169983].
As to claim 1, Militech discloses an overhead light fixture for mounting to a canopy [10, figures 2, 4], comprising: a driver assembly [figure 4, for example], comprising: a housing having a base portion [30 and 40, figure 4] and a sleeve portion [32] extending therefrom; and a driver detachably mounted in the sleeve portion such that the driver is removable through the base portion [26, figure 4]; and a light-emitting assembly [28] coupled to the base portion, the light- emitting assembly comprising a light source operably connected to the driver and configured to emit light away from the base portion [downwards in figure 4]. 
Militech fails to explicitly disclose wherein the light-emitting assembly is detachably coupled to the base portion.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the lighting unit separable, since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re  Dulberg, 
As to claim 2, Militech discloses the overhead light fixture of claim 1, further comprising a mounting bracket configured to be secured to the canopy [14, figure 3], wherein the mounting bracket has a pass- through opening [center of figures 3, 4], and the light-emitting assembly and the driver assembly are secured to opposing sides of the mounting bracket [top and bottom in figure 4].
As to claim 3, Militech fails to explicitly disclose the overhead light fixture of claim 2, wherein the pass-through opening is sized not more than 30% a size of the light-emitting assembly. It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the dimensions as such, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this instance, narrowing the opening would allow for a smaller and more efficient light emitting assembly [see Militech, column 5, lines 7-11].
As to claim 7, Militech discloses the overhead light fixture of claim 1, wherein the sleeve portion extends linearly from the base portion [see figure 4].
As to claim 8, Militech discloses the overhead light fixture of claim 1, wherein the lighting fixture is configured such that the light-emitting assembly can be secured to the driver assembly at any one of a plurality of relative rotational orientations [see figures 4, 2 orientations].
As to claim 9, Militech discloses the overhead light fixture of claim 1, further comprising a bezel disposed peripherally about the light-emitting assembly [18, figure 5].
As to claim 10, Militech discloses the overhead light fixture of claim 1, wherein: the driver assembly further comprises a tray assembly comprising a driver tray secured to the driver [46, figure 6]; 
As to claim 11, Militech discloses an overhead light fixture for mounting to a canopy [10, figure 2], comprising: a driver assembly [30, 40, 32, figure 4], comprising: a housing having a base portion [30 and 40, figure 4] and a sleeve portion [32] extending therefrom; and a driver [26] mounted in the sleeve portion [see figure 4]; a light-emitting assembly detachably coupled to the base portion [see figure 4], the light-emitting assembly comprising a light source operably connected to the driver and configured to emit light away from the base portion [downwards in figure 4]; and a mounting bracket [14, figure 3] configured to be secured to the canopy, the mounting bracket having a pass-through opening [central portion in figure 4], wherein the light-emitting assembly and the driver assembly are secured to opposing sides of the mounting bracket [top and bottom in figure 4].
Militech fails to explicitly disclose wherein the light-emitting assembly is detachably coupled to the base portion.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the lighting unit separable, since  it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re  Dulberg, 129 USPQ 348, 349 (CCPA 1961). In this instance, making the lighting unit separable would allow for easy replacement or repair of the light sources [see Militech, column 5, lines 7-11].
As to claim 12, Militech discloses the overhead light fixture of claim 11, wherein the mounting bracket comprises a plurality of arms extending from a central region [each arm is the portion of the base extending to the left and right from a central point in figure 4].
As to claim 13, Militech discloses the overhead light fixture of claim 12, wherein the pass-through opening is disposed in the central region [see figures 3, 4].
As to claim 14, Militech discloses the overhead light fixture of claim 11, wherein the driver is detachably mounted in the sleeve portion such that the driver is removable through the base portion [see 26, figure 4].
As to claim 15, Militech discloses the overhead light fixture of claim 14, wherein the driver is removable through the base portion when the light-emitting assembly is detached from the base portion [see figure 4].

Allowable Subject Matter
Claims 4-6 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  these claims recite elements and limitations which are not taught or made obvious by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875